Citation Nr: 1214855	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right leg disability, to include as secondary to service-connected recurrent plantar warts.  

2.  Entitlement to service connection for left leg disability, to include as secondary to service-connected recurrent plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision in which the RO denied service connection for right and left leg disabilities.  In August 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) later that month. 

In April 2009, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In an April 2009 decision, the Board denied service connection for right and left leg disabilities.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued a Memorandum Decision vacating the Board's April 2009 decision and remanding the claims to the Board for proceedings consistent with the Court's decision.  

In October 2011 the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a February 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  While the Veteran has a current diagnosis of peripheral vascular disease that apparently affects the lower extremities, no right or left leg problems or disability were noted in service or for many years thereafter; and the only medical opinion to address the relationship between the current diagnosed disability affecting both lower extremities and either service or  service-connected disability weighs against these claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right leg disability are not met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (20011). 

2.  The criteria for service connection for left leg disability are not met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183  (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1) , which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an April 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection on a direct basis, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2005 letter also notified the Veteran that he could send VA information that pertained to his claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

Post rating, an October 2011, a post-decisional letter was sent to the Veteran which included the information and evidence needed to substantiate his claim for service connection for his lower extremities on a secondary basis.  This letter also informed the appellant of the evidence needed to establish a disability rating and effective date for the issues on appeal.  

After issuance of the October 2010 letter, and opportunity for the appellant to respond, the February 2012 supplemental statement of the case reflects readjudication of the claims.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, medical records from the VA Medical Center (VAMC) in Charleston, South Carolina, private treatment records, and the report a report of a November 2011 VA examination.  Also of record and considered in connection with the current appeal are various written statements provided by the Veteran and by his representative, on his behalf.  No further RO action on either claim, prior to appellate consideration; is required.  

Attempts were made to obtain copies of the Veteran's complete service treatment records without success.  An October 2011 Report of Contact demonstrates that the Veteran was informed by VA that his service treatment records were missing.  The October 2011 document demonstrates that the Veteran waived his right to receive a ten day letter explaining the absence of the records.  A February 2012 Memorandum to the file documents VA's attempts to obtain the service treatment records without success.  

The Board also notes that an attempt has been made to obtain pertinent records from the Social Security Administration (SSA).  However, in an August 2006 response, SSA indicated that the Veteran's medical records could not be sent, as his folder had been destroyed.  As such, no further RO action in this regard is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

I. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.  

After a full review of the record, including the medical evidence and statements made by the Veteran and on his behalf, the Board finds that the claims for service connection must be denied on a direct basis and as secondary to the service-connected plantar warts. 

Service treatment records are negative for complaints, findings or diagnosis pertaining to either the right or left leg. 

Post service, in August 1995 the Veteran presented to the Charleston VAMC with complaints of leg cramps for the past 6 months. 

A private lower extremity exercise examination in February 1999 revealed that the Veteran had right popliteal stenosis and stenosis of the distal left superficial femoral and popliteal arteries. 

An August 2003 VA treatment note indicates that the Veteran had a long history of peripheral vascular disease with symptoms of bilateral claudification (limping). 

A September 2003 VA treatment note reflects a diagnosis of peripheral vascular disease. 

As indicated above, while the Veteran has claimed service connection for right and left leg disabilities, there is no medical evidence of any right or left leg disability, per se, but rather, disability-currently, peripheral vascular disease-that apparently affects both lower extremities.  However characterized, the claims for service connection must be denied on the basis of medical nexus. 

No medical problem affecting either leg was shown in service or for many years thereafter.  Indeed, the first documented complaints pertaining to the legs were in August 1995, and the first documented diagnosis pertaining to the legs was February 1999.  The Board points out that the passage of many years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the Veteran's medical records includes any favorable comment or opinion pertaining to the etiology of current peripheral vascular disease, and neither the Veteran nor his representative has presented or identified any competent evidence or opinion on the matter of direct service connection. 

The Veteran has claimed that his bilateral leg disorder is secondary to his service-connected plantar warts.  Significantly, however, other than the Veteran's allegations, there is no competent evidence which supports his claim.  No health care professional is on record as linking a currently existing disorder of the right or left lower extremity to the service-connected recurrent plantar warts of the feet, and neither the Veteran nor his representative has presented or identified any competent evidence or opinion on the matter of secondary service connection. 

Significantly, the only competent opinion to address the etiology of current right and left leg disability weighs against these claims. 

On VA examination in November 2011, the Veteran reported that he started experiencing pain and cramping in both lower legs for several years, beginning in approximately 2000.  The pain would begin after walking approximately one block and then would be relieved after several minutes of rest.  The examiner reviewed the evidence in the claims file and conducted a physical examination.  The diagnoses were peripheral vascular disease of the legs.  

The examiner opined that the peripheral vascular disease was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale provided was that the service treatment records did not evidence peripheral vascular disease.  The examiner observed that the Veteran could not remember when he first started with the claudication symptoms but it was approximately 40 years after his discharge and he did not have any significant injuries in service which might have given rise to peripheral vascular disease.  The examiner opined that it was not likely that the peripheral vascular disease was due to service.  The examiner also opined that the peripheral vascular disease was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale was that the Veteran had peripheral vascular disease which is caused by a buildup of cholesterol plaques on the inside of the arteries.  This is not related to an abnormal gait or any of the other conditions related to foot calluses or plantar warts.  The examiner found that it was highly unlikely that the peripheral vascular disease was related to foot problems or to incipient arthritis of the lower extremities.  

The Board accepts the November 2011 opinion as persuasive evidence on the question of etiology of current disability-based, as it was, on examination of the Veteran and consideration of his documented medical history, and supported by stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  

In addition to medical evidence, the Board has considered the assertions advanced by the Veteran and by his representative, on his behalf.  However, to the extent that the Veteran and his representative are attempting to support the claims for service connection on the basis of the assertions alone, such attempt must fail.  These claims turn on the matters of whether there exists a medical nexus between current disability that is not capable of lay observation and either service or service-connected disability-matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to provide a probative (i.e., persuasive) opinion on the medical matters upon which these claims turn.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").   Hence, the lay assertions in this regard have no probative value.

The Board acknowledges that the Veteran is certainly competent to report on leg symptoms he has experienced, including pain and claudication, and similar matters of which he has firsthand knowledge, or which are capable of observation by a lay person.   See, e.g., See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91. 93 (1991).  See also Charles v. Principi, 16 Vet. App. 370 (2002).  Significantly, however, as noted, no health care professional has noted the reports of this symptomatology and linked a currently disability affecting either leg to either active duty service or to a service-connected disability.  Furthermore, the Veteran's own assertions regarding his symptomatology indicate that there has been no continuity of symptomatology from the time of discharge to the present.  The Veteran's self-reported history indicates his lower extremities symptoms began many years after his discharge from active duty.  

For all the foregoing reasons, the Board concludes that the claims for service connection for right and left leg disabilities must be denied.  In reaching the conclusion to deny each claim , the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for right leg disability is denied.  

Service connection for left leg disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


